BOOKOUT, Judge
(concurring specially):
I concur in the results on the basis that the search was based upon probable cause, coexistent with exigent circumstances, Daniels, supra. Probable cause was supplied by a reliable informant who saw the marijuana in the van. The exigent circumstances arose from the mobility of the van. Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925); Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971).
The instant opinion is correct on that basis, however, the facts of the instant case do not constitute classic examples of either (a) search of an impounded vehicle pursuant to Chambers v. Maroney, supra; or (b) incident to a lawful arrest, per Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed. 685 (1969), i. e., limited to appellant’s reach area.
For the latest discussion by the United States Supreme Court on the subject of automobile searches, see: South Dakota v. Oppermar, 428 U.S. 364, 96 S.Ct. 3092, 49 L.Ed.2d 1000 (1976).